PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/591,498
Filing Date: 10 May 2017
Appellant(s): Heeren et al.



__________________
Russell Henrichs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 12, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Rejection of claims 1-3 and 5 under 35 U.S.C. 103
Appellant argues on pgs. 8 and 9 of the Brief that “Applicant respectfully submits the Bassinger algorithm is acting independently of user requests… neither Gordon nor Bassinger teach at least “if the user input indicates a user request for more viscous fluid injection and the IOP does not exceed the upper pressure threshold value, regulate the viscous fluid injection responsive to the user request” as recited in claim 1…it would not have been obvious to a person skilled in the art trying to solve the problem of IOP control (which is internal to the eye) to look over thermal control references directed to avoiding “burning of the cornea at the incision site”.  
The examiner respectfully disagrees and notes that Bassinger teaches that the calculated thermal value is, in part, dependent on power applied to the hand piece (5:31-34) and further discusses that this applied power is a user request (6:43-45 discloses that power is applied via a foot pedal operated by a user).  Thus, Bassinger teaches regulating power with user requests.  
Gordon is directed towards a system comprising a foot pedal to receive a user command regarding fluid injection pressure (paragraph 40).  Gordon further teaches 
Appellant argues on pg. 9 of the Brief that “Gordon outlines how the controller automatically attempts to maintain the IOP during these flow conditions (see Gordon, [0070]-[0073]). Gordon does not disclose receiving user input for more viscous fluid injection/extraction during any of these automatic mitigations”.  The examiner respectfully disagrees and notes that the controller is responsible for sending signals to the pump for reducing or increasing fluid pressure to maintain IOP (paragraphs 70-73 cited by appellant).  However, Gordon does not disclose that the controller operates automatically without a user.  To the contrary, Gordon discloses a fluid command input device, embodied as a foot pedal (1210 in paragraph 40), which would be operated by a user to provide inputs relative to desired flow rate (paragraph 40).  Gordon further discloses that the fluid command input device is coupled to the controller for regulating the pump (paragraph 42).  As such, the examiner maintains that Gordon is directed towards receiving a user commands to regulate fluid injection rate/pressure which would, in turn, affect IOP.
With respect to dependent claim 3, Appellant argues that “Applicant respectfully submits the limitations of dependent claim 3 are definite and not optional”.  The examiner respectfully notes that claim 3 is dependent on claim 1 which recites that “the pump being configured to provide an injection pressure or an extraction pressure” and “a controller… receive user input from the foot pedal system indicating a user request for more viscous fluid injection or a user request for more viscous fluid extraction”.  Thus, the pump and controller are not required to perform both fluid injection and fluid or extraction.  As claim 3 is directed towards fluid extraction, the system of modified Gordon is not required to teach or disclose a pump which is configured to reduce or stop the extraction pressure since the pump of Gordon is configured for fluid injection.
With regards to claims 2 and 5, the examiner notes that no specific arguments have been presented by Appellant.  Due to the dependency on claim 1, the rejections of claims 2 and 5 stand or fall with claim 1 and should be maintained.

Rejection of claims 1 and 4 under 35 U.S.C. 103
Appellant argues that the combination of Huculak, Bassinger, and Gordon with respect to independent claim 1 is non-obvious for the same reason as described on pgs. 8-10 of the Brief with respect to the Bassinger reference.  The examiner respectfully disagrees and maintains that one of ordinary skill in the art would have 
With regards to claim 4, the examiner notes that no specific arguments have been presented by Appellant.  Due to the dependency on claim 1, the rejections of claim 4 stand or fall with claim 1 and should be maintained.

Rejection of claims 8-13 and 16 under 35 U.S.C. 103
Appellant argues that the combination of Huculak, Gordon, Bassinger, Zaleski, and Buboltz with respect to independent claim 8 is non-obvious for the same reason as described on pgs. 8-10 of the Brief with respect to the Bassinger reference.  The examiner respectfully disagrees and maintains that one of ordinary skill in the art would have looked to the teachings of Bassinger to modify Huculak for the same reasons as discussed above.
With regards to claim 9-13 and 16, the examiner notes that no specific arguments have been presented by Appellant.  Due to the dependency on claim 8, the rejections of claims 9-13 and 16 stand or fall with claim 8 and should be maintained.

Rejection of claims 17 and 20 under 35 U.S.C. 103
Appellant argues that the combination of Huculak and Bassinger with respect to independent claim 17 is non-obvious for the same reason as described on pgs. 8-10 of the Brief.  The examiner respectfully disagrees and maintains that one of ordinary skill 
With regards to claim 20, the examiner notes that no specific arguments have been presented by Appellant.  Due to the dependency on claim 17, the rejections of claim 20 stand or fall with claim 17 and should be maintained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.